Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lorenzo Dominic Richardson appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing for lack of jurisdiction his complaint in which he sought to appeal the state court’s denial of his request to appeal his North Carolina child support order. See 28 U.S.C. § 1915(e)(2) (2006). We have reviewed the record and find no reversible error. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). Accordingly, we affirm for the reasons stated by the district court. Richardson v. Greene, No. 5:11-cv-00202-H (E.D.N.C. July 6, 2011). We deny Richardson’s motions for relief and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.